Citation Nr: 1141177	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-16 483A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to a restoration of a 40 percent disability rating for bilateral hearing loss from March 1, 2008, to January 6, 2010.

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from January 7, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran in this case served on active duty from October 1966 to April 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for chronic lymphocytic leukemia, entitlement to service connection for a right below-the-knee amputation and loss of all toes of the left foot, entitlement to a total temporary convalescence rating for a right below-the-knee amputation, entitlement to special monthly compensation for loss of use of both feet, and entitlement to an increased rating for asbestosis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

On March 24, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


